Citation Nr: 0605784	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as zero (0) 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
otitis media and mastoidectomy, right, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to April 1982.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.

The issue of entitlement to an increased disability 
evaluation for otitis media and mastoidectomy, right, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hearing is at Level II in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) and § 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2005).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.

The veteran's service-connected bilateral hearing loss is 
currently rated as 0 percent disabling under Diagnostic Code 
6100.  The veteran was granted service connection for hearing 
loss (Diagnostic Code 6297) by rating decision dated August 
1982.  A noncompensable disability evaluation was assigned, 
effective April 23, 1982.  The veteran filed a claim for an 
increased (compensable) rating in October 1982.  In February 
1984, the RO granted service connection for otitis media and 
mastoidectomy, right, (Diagnostic Codes 6200-6206) with a 10 
percent disability rating effective October 14, 1983.  The 
veteran again filed a claim for increased rating in September 
2002.

VA C&P audio examinations were performed in December 2002 and 
June 2004.  In December 2002, the veteran's pure tone decibel 
threshold average in the right ear was 61; his speech 
discrimination score was 92 percent.  His left ear pure tone 
decibel threshold average was 50; speech discrimination was 
92 percent.  Under Table VI, 38 C.F.R. § 4.85 (2005), these 
results correspond to Level II for the right ear and Level I 
for the left ear.  The applicable percentage rating is zero 
under Table VII, 38 C.F.R. § 4.85 (2005).  The results were 
only slightly different in June 2004.  The veteran's pure 
tone decibel threshold average in the right ear was 74; his 
speech discrimination score was 92 percent.  His left ear 
pure tone decibel threshold average was 59; speech 
discrimination was 92 percent.  These results correspond to 
Level II under Table VI, 38 C.F.R. § 4.85 (2005) for both 
ears.  As both the veteran's ears are designated as a Level 
II, the applicable percentage rating is zero under Table VII, 
38 C.F.R. § 4.85 (2005).  

The Board has also considered whether "exceptional patterns 
of hearing impairment" are indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is not warranted, 
however, because neither the December 2002, nor the June 
2004, results show pure tone thresholds of 55 decibels or 
higher at each of the frequencies of 1000, 2000, 3000 and 
4000, with each ear evaluated separately.  Nor is 
consideration under 38 C.F.R. § 4.86(b) warranted, as neither 
the right or left ear displayed pure tone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, with each ear evaluated separately, during either 
exam.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  The veteran testified that he 
sometimes had difficulty hearing his supervisor at his 
employment, but he did not describe marked interference with 
his employment.  Accordingly, the Board is of the opinion 
that extraschedular evaluation is not warranted under 38 
C.F.R. § 3.321 (2005).

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA fulfilled its duty to notify in the following manner. As 
for the second, and third elements, the November 2002 letter, 
sent before issuance of the rating decision from which this 
appeal arises, advised the veteran that the RO would assist 
him by obtaining VA medical records; and that further 
assistance - obtaining other pertinent medical evidence - 
would be provided if the veteran provided sufficient 
information about these records to enable it to do so.  The 
RO also advised the veteran of what information and evidence 
was required by him.  

The Board acknowledges that the November 2002 letter informed 
the veteran of what evidence was needed to substantiate a 
service connection claim, rather than a claim for increased 
rating.  This failure is technical, and did not result in 
prejudice to the veteran.  A letter sent in October 2003 
fulfilled the first element, as it informed the veteran that 
the evidence must show that his service-connected hearing 
loss has worsened.  As for the fourth element, the Board 
acknowledges that the November 2002 letter did not explicitly 
and literally ask the veteran to send any evidence in his 
possession pertinent to the claim.  Again, this failure is 
technical, and did not result in prejudice to him.  First, 
the letter did ask him to inform VA about any additional 
evidence or information for which he wanted RO assistance in 
obtaining, or send the evidence himself, substantially 
similar to language of the "fourth element."  Second, the 
December 2003 Statement of the Case (SOC) contained the text 
of 38 C.F.R. § 3.159, which includes the provision from which 
the so-called "fourth element" is derived.  Thus, throughout 
the appeal period, the veteran was notified of this element 
numerous times.  No new evidence or information, or even a 
request for further assistance, was submitted.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

It also is noted that full section 5103(a) notice arguably 
was achieved through a combination of two letters and the 
SOC.  The law basically requires that notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of notice have been 
communicated to the veteran, and any technical failure to 
send a single, complete notice to him was, at most, harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given appropriate C&P examinations.  The RO 
obtained the veteran's VA and private medical records and his 
written statements, and associated them with the claims 
folder.  Again, the veteran had notice of the status of his 
claim and opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.


ORDER

A compensable disability evaluation for service-connected 
bilateral hearing loss is denied.


REMAND

The Board finds that that further development is needed 
before a decision can be issued on the merits of the 
increased rating claim for otitis media and mastoidectomy, 
right.  This disability is currently rated under Diagnostic 
Code 6200, which pertains to the rating of chronic 
suppurative otitis media, mastoiditis or cholesteatoma (or 
any combination) and provides only a maximum 10 percent 
rating during suppuration, or with aural polyps.  38 C.F.R. § 
4.87, Diagnostic Code 6200 (2005).  The note with this 
diagnostic code provides that hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are rated separately, if 
present.  The Board notes that the veteran has been granted 
separate ratings for service-connected hearing loss and 
tinnitus.  

The veteran underwent relevant VA compensation and pension 
(C&P) examinations in November 2002 (ear disease), December 
2002 (audio), and June 2004 (audio).  There is no indication 
that the VA examiner reviewed the claims folder during the 
November 2002 ear disease examination, although copies of 
medical records brought with the veteran were reviewed.  The 
claims folder was not available for review by the VA examiner 
during either the December 2002 or June 2004 audio 
examinations.  Moreover, the VA examiner did not consider 
whether the veteran suffers from any complications from his 
service-connected otitis media and mastoiditis, right, such 
as labyrinthitis, facial nerve paralysis, or bone loss of 
skull, at either the November 2002 ear disease examination or 
the June 2004 audio examination.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (Note) (2005).  In September 2005, the 
veteran testified that he experiences numbness on the right 
side of his face as a result of the mastoidectomy, both above 
and below the ear.  He also testified that his right ear has 
profuse drainage daily and that he suffers from dizziness 
when he comes from a stooping to a standing position.  

During both the November 2002 ear disease examination and the 
June 2004 audio examination, it was noted that the veteran 
was being followed at the VA Birmingham ear nose and throat 
(ENT) clinic.  The RO, however, did not attempt to obtain 
these records.  Furthermore, during the June 2004 audio 
examination, the VA examiner noted that a request for report 
of evaluation should be made to the veteran's ENT physician 
at the Birmingham VA ENT clinic for a more thorough opinion 
regarding the severity of the veteran's right middle ear 
disorder.  

In light of the foregoing, the claim is REMANDED to the RO 
for the following action:

1.  Obtain the veteran's VA medical 
records from January 2004.

2.  Obtain all records from the ENT 
clinic at the Birmingham VA.

3.  Schedule the veteran for a VA ear 
disease examination to ascertain the 
nature and severity of any complications 
due to the service-connected otitis media 
and mastoiditis, right.  The examiner 
should specifically state whether the 
veteran suffers from labyrinthitis, 
facial nerve paralysis, or bone loss of 
skull.  The examiner must review the 
claims folder.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim. At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


